MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                               FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                                        Aug 14 2019, 9:27 am

court except for the purpose of establishing                                         CLERK
                                                                                 Indiana Supreme Court
the defense of res judicata, collateral                                             Court of Appeals
                                                                                      and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Cara Schaefer Wieneke                                     Curtis T. Hill, Jr.
Brooklyn, Indiana                                         Attorney General of Indiana

                                                          David E. Corey
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Termination of the Parent-                         August 14, 2019
Child Relationship of:                                    Court of Appeals Case No.
                                                          19A-JT-492
J.F., S.S., E.S. & G.S. (Minor
Children)                                                 Appeal from the Vigo Circuit
                                                          Court
       and
                                                          The Honorable Sarah K. Mullican,
C.S. (Mother),                                            Judge
Appellant-Respondent,                                     The Honorable Daniel W. Kelly,
                                                          Magistrate
        v.                                                Trial Court Cause Nos.
                                                          84C01-1805-JT-537, 84C01-1805-
Indiana Department of Child                               JT-538, 84C01-1805-JT-539,
Services,                                                 84C01-1805-JT-540
Appellee-Petitioner




Court of Appeals of Indiana | Memorandum Decision 19A-JT-492 | August 14, 2019                      Page 1 of 10
      Altice, Judge.


                                                      Case Summary


[1]   C.S. (Mother) appeals from the involuntary termination of her parental rights


[2]   to four of her minor children, J.F., S.S., E.S., and G.S. (collectively, the

      Children). 1 Her sole argument on appeal is that the Indiana Department of

      Child Services (DCS) failed to present sufficient evidence to support the trial

      court’s conclusion that DCS had a satisfactory plan for the care and treatment

      of the Children following termination.


[3]   We affirm.


                                             Facts & Procedural History


[4]   Four of Mother’s children are the subjects of these termination proceedings:

      J.F. (born in March 2004), S.S. (born in May 2006), E.S. (born in February

      2008), and G.S. (born in May 2012). 2 The Children were adjudicated to be

      CHINS in October 2016, and they were all removed from Mother’s care by the

      end of 2016 due to ongoing neglect. Following a permanency hearing, an order

      was issued in March 2018 in the CHINS proceedings approving of a change in

      the permanency plan from reunification to termination of parental rights and



      1
          The father of S.S., E.S., and G.S. is deceased. The father of J.F. voluntarily terminated his parental rights.
      2
        Mother has another minor child, J.S. (born in February 2014), who was adjudicated a CHINS along with
      his siblings. Termination proceedings regarding J.S. were being held separately for reasons not clear in the
      record.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-492 | August 14, 2019                        Page 2 of 10
      adoption. DCS filed petitions to involuntarily terminate Mother’s parental

      rights as to each of the Children in June 2018. The termination factfinding

      hearing was held September 17, 2018 and December 4, 2018. On December 6,

      2018, the trial court issued orders terminating Mother’s parental rights to each

      of the Children. Mother now appeals. Additional information will be provided

      below as needed.


                                               Discussion & Decision


[5]   We begin by setting out the bulk of the findings and conclusions made by the

      trial court in the termination orders: 3


                 g. There is a reasonable probability that the conditions that
                 resulted in the child’s removal or the reasons for placement
                 outside the home of the parents will not be remedied and that the
                 continuation of the parent-child relationship poses a threat to the
                 well-being of the child as set forth below.


                          1. On August 8, 2016, DCS received a report that law
                          enforcement was requesting immediate assistance as there
                          was an altercation between [Mother] and [E.S.] in which
                          [E.S.] was allegedly hit in the face with a stick and the
                          home conditions were well below minimum sufficient
                          standards. The FCM observed five children in the home.
                          [E.S.] had a red mark near her eye…. S.S. had a small
                          bruise on her leg that she claimed was caused by Mother
                          …. The FCM observed clothes, trash and food covering
                          the entire house, as cockroaches were all over the floors




      3
          Termination orders, which were virtually identical, were entered individually for each of the Children.


      Court of Appeals of Indiana | Memorandum Decision 19A-JT-492 | August 14, 2019                      Page 3 of 10
                 and walls. Mother refused a request that she submit to a
                 drug screen.


                 2. Mother had prior DCS history, including a
                 substantiation for neglect in 2012, a substantiation for
                 physical abuse in January, 2014, and a substantiation for
                 neglect in May, 2014. The children were removed on two
                 prior occasions and returned to her care in February, 2016,
                 just six months prior to the opening of this case.


                 3. Mother admitted to having substance abuse issues since
                 she was 13 years old. She is now 36 years old.


                 4. Mother also admitted to suffering from depression and
                 anxiety and that she uses drugs, especially marijuana and
                 K-2, to deal with depression….


                 5. Jade Carlson of DCS testified that her department had
                 eleven (11) reports of abuse and/or neglect against
                 [Mother] between August and November, 2016. During
                 one assessment, one of the children retrieved a pipe
                 allegedly used for smoking K-2 from Mother’s purse and
                 gave it to the case worker.


                 6. DCS opened an In-Home CHINS on August 30, 2016,
                 but had to remove the children on or about November 10,
                 2016. The motion to modify the dispositional decree
                 stated:


                 “Mother has tested positive for “K-2,” her significant other
                 who lives in the home has tested positive for “K-2,” the
                 children and service providers have observed inappropriate
                 individuals coming in and out of the home, the children
                 have expressed that they have seen Mother use drugs,

Court of Appeals of Indiana | Memorandum Decision 19A-JT-492 | August 14, 2019   Page 4 of 10
                 there are ongoing concerns of physical discipline and
                 burns on the children that allegedly came from Mother’s
                 “K-2” pipe. Mother has not utilized the services being
                 offered to her and there are ongoing concerns with the
                 home conditions.”


                 7. The 1st family team meeting was held in the home and
                 the kids were running around chaotically. [J.F.] had
                 recently been arrested for a couple of arsons and was sent
                 to Wernle by probation on October 31, 2016 for a
                 diagnostic evaluation. Upon his release from Wernle in
                 December of 2016, [J.F.] was placed in foster care.


                 8. All of the children had emotional and behavioral issues
                 and were ordered into services.


                                                    ****


                 10. At various times throughout the CHINS proceedings,
                 Mother was in compliance with each requirement, but she
                 was never in compliance with all requirements
                 simultaneously. She ultimately became non-compliant
                 with everything except her supervised visits. She often
                 failed to attend her services and to implement what was
                 taught. She accomplished none of the goals of case
                 management.


                 11. …. The only drug treatment [Mother] completed was
                 from December, 2016, until April of 2017 when she was
                 closed out of services. During the DCS involvement, she
                 completed approximately 78 of 191 drug screens requested
                 …. She tested positive 17 times, with results coming back
                 for K-2, marijuana, alcohol, barbiturates, amphetamine
                 and methamphetamine….


Court of Appeals of Indiana | Memorandum Decision 19A-JT-492 | August 14, 2019   Page 5 of 10
                 12. During supervised visits, Mother was unable to control
                 the children and had seizures during visits which left her
                 confused and combative and were traumatic for the
                 children….


                 13. The supervised visits with their mother was [sic]
                 observed by supervisors to cause stress to the children.
                 Due to their older ages, [S.S.] and [J.F.] were eventually
                 allowed to decide whether or not to visit. [S.S.] stopped
                 visiting in early 2017, while [J.F.] stopped visiting in the
                 spring of 2018.


                                                    ****


                 16. After DCS’s involvement over two CHINS cases for
                 most of the past six years, except for the six-month period
                 between February and August, 2016, Mother still lacks
                 stable housing and employment, has failed to achieve and
                 maintain sobriety, is unable to meet her own and her
                 children’s basic needs and to provide consistency for the
                 children.


                 17. Mother also has significant health issues related to her
                 seizures. DCS tried repeatedly to persuade Mother to see
                 a physician for her seizures, which were suspected to be
                 related to her chronic use of K-2, but she refused….


                 18. Although the older two children stopped visiting with
                 Mother of their own accord, the two younger children
                 were continuing to have supervised visits.


                 19. The visitation supervisor described very disturbing
                 incidents that occurred [on November 17, 2018]. [S.S.]
                 and [E.S.] left the visit room and went into another part of

Court of Appeals of Indiana | Memorandum Decision 19A-JT-492 | August 14, 2019   Page 6 of 10
                 the building. Mother cautioned them not to mess up her
                 visit. The girls ultimately left the property where the visit
                 was occurring (Lifeline Youth and Family Services). The
                 police were called and the CASA found the girls and
                 picked them up and returned them to the site of the
                 supervised visit. Mother and the two girls then became
                 engaged in a screaming match. [Mother] grabbed a
                 blanket from 10-year-old [E.S.] and threw it in the street.
                 Mother herself then jumped into the street in front of the
                 kids and tried to get herself hit by a car. [G.S], age 6,
                 became very upset and was crying. The behavior of both
                 [E.S.] and [G.S.] deteriorated at the scene. [E.S.] threw a
                 coke bottle at a car and threw nails at the visitation
                 supervisor; she tried to drag a can of paint off of the porch;
                 and threw a soiled diaper at the visitation supervisor.
                 [Mother] was screaming at the foster mother for picking
                 up and attempting to comfort [G.S.], and yelled at her,
                 saying to “quit crying like a f**king baby.” After this last
                 visit, CASA filed a motion to stop supervised visits which
                 was granted.


                 20. The children have had numerous, serious problems,
                 including arrests and probation and have been housed in
                 residential and psychiatric facilities and foster homes and
                 continue to present numerous behavioral issues,
                 presumably due at least in part to their upbringing.


        h. Termination is in the best interests of the minor child as
        testified to by DCS and CASA. [J.F.] gave compelling testimony
        regarding termination of parental rights being in the best interest
        of himself and his siblings. He explained that he had been
        removed multiple times by DCS and that, although his mother
        would assure him that things had changed, they never did. She
        was rarely employed and he often saw her smoking from a pipe
        and believes it was K-2 …. He said that even when DCS was not
        involved he spent a lot of time at friends’ homes because of the

Court of Appeals of Indiana | Memorandum Decision 19A-JT-492 | August 14, 2019   Page 7 of 10
              infestation of bugs in his own home and a constant lack of food.
              … He also described the home as being frequented by strangers
              who appeared high or drunk. He does not want his younger
              siblings to continue to endure what he has.


              i. [DCS] has a satisfactory plan for the care and treatment of the
              child, which is adoption.


      Appellant’s Appendix Vol. 2 at 58-63, 99-104, 134-39, 164-69.


[6]   Of the above findings and conclusions, Mother challenges only the last sentence

      (subsection i) on appeal. In other words, she essentially concedes that

      termination is in the best interests of the Children, that their well-being is

      threatened by continuation of the parent-child relationship, and that there is a

      reasonable probability that the conditions resulting in their placement outside

      Mother’s home will not be remedied.


[7]   Mother contends that DCS failed to prove by clear and convincing evidence

      that there is a satisfactory plan for the care and treatment of the Children

      following termination. In this regard, she notes that the Children are in

      separate placements and only G.S. is in a pre-adoptive foster home.


[8]   Before an involuntary termination of parental rights may occur in Indiana, DCS

      is required to allege and prove by “clear and convincing evidence”, among

      several other things, that “there is a satisfactory plan for the care and treatment

      of the child.” Ind. Code § 31-37-14-2; Ind. Code § 31-35-2-4(b)(2)(D). It is well

      established that “[t]his plan need not be detailed, so long as it offers a general

      sense of the direction in which the child will be going after the parent-child

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-492 | August 14, 2019   Page 8 of 10
      relationship is terminated.” A.J. v. Marion Cty. Office of Family & Children, 881

      N.E.2d 706, 719 (Ind. Ct. App. 2008), trans. denied; see also In re A.S., 17 N.E.3d

      994, 1007 (Ind. Ct. App. 2014), trans. denied; Lang v. Starke Cty. Office of Family &

      Children, 861 N.E.2d 366, 375 (Ind. Ct. App. 2007), trans. denied.


                 A DCS plan is satisfactory if the plan is to attempt to find
                 suitable parents to adopt the children. In other words, there need
                 not be a guarantee that a suitable adoption will take place, only
                 that DCS will attempt to find a suitable adoptive parent.
                 Accordingly, a plan is not unsatisfactory if DCS has not
                 identified a specific family to adopt the children.


      In re A.S., 17 N.E.3d at 1007.


[9]   In this case, DCS’s plan for each of the Children is adoption. Evidence was

      presented that G.S. is in a pre-adoptive home with J.S. (the child not included

      in this appeal), and the foster mother testified that she was “[a]bsolutely”

      willing to adopt G.S. Transcript at 143. With respect to the other children,

      DCS family case manager Hayden Vidal testified in September 2018 that S.S.’s

      foster parents were considering whether to adopt her, J.F.’s placement was too

      recent to know whether it is pre-adoptive, 4 and E.S. was in a residential facility

      receiving therapy. Vidal explained that DCS is seeking pre-adoptive homes and

      that the plan is for the Children to be placed separately, as the Children do not

      wish to be placed together and have done better being in separate homes with




      4
          J.F. testified that he wanted to stay in his current foster home and not live with Mother or his siblings.


      Court of Appeals of Indiana | Memorandum Decision 19A-JT-492 | August 14, 2019                         Page 9 of 10
       weekly sibling visits. When the hearing resumed in December 2018, the CASA

       testified that S.S. had since lost her pre-adoptive placement due to her behavior,

       which declined following the postponement of the September hearing. The

       CASA urged the trial court to quickly terminate Mother’s parental rights to

       allow the Children to be adopted into families and have permanency.


[10]   Attempting to find suitable parents to adopt the Children is “clearly a

       satisfactory plan.” Lang, 861 N.E.2d at 375. The fact that DCS did not have

       specific families in place to adopt each of the Children does not make the plan

       unsatisfactory. Id. Likewise, the plan is not unsatisfactory simply because it is

       for the Children to have separate adoptive homes. See In re A.S., 17 N.E.3d at

       1007; A.J., 881 N.E.2d at 719. The trial court found that the plan for each child

       was adoption, which is supported by the evidence. Accordingly, the trial court

       did not err in determining that DCS’s plan for the Children’s care and treatment

       was satisfactory.


[11]   Affirmed.


       Brown, J. and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-492 | August 14, 2019   Page 10 of 10